Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3, 9-10, and 16-17 have been cancelled.   Claims 1, 5, 8, 12, 15, and 19 have been amended.  Claims 1, 4-8, 11-15, and 18-21, as filed 08/16/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 10-17 of the Remarks dated 08/16/2022) that the amended claims are not directed to “certain methods of organizing human activity” because they recite specific technical features and processes. This argument is not persuasive.  Applicant does not provide evidence as to how determining seat and ticket payment status is a technical feature.
Further regarding the rejection under 35 USC 101, Applicant argues that the apparatus and method recite a detailed technical solution to a technical problem in the realm of computer and wireless technologies, citing [0017].  This argument is not persuasive.  The cited limitations are not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of seat and ticket payment status, which is a fundamental economic practice and non-statutory subject matter. Said differently, the instant application uses time-of-flight data from UWB to locate seats or passengers. However, there is no indication there is an inventive step in the location method. Rather, an existing technology of time of flight location by UWB has been utilized to activate tickets and display data for a conductor. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 102 and 35 USC 103, Applicant argues (pages 17-19 of the Remarks) that  "detecting, by a conductor device, first wireless signals transmitted by a passenger device; determining, by the conductor device, when the conductor device is within a predetermined range of the passenger device based on the first wireless signals transmitted by the passenger device; launching, by the conductor device, a conductor client responsive to determining the conductor device is within a predetermined range of the passenger device", and "displaying, by the conductor client, the map on a display of the conductor device". Applicant's arguments are persuasive.  The rejections under 35 USC 102 and 103 are withdrawn. 

Claim Rejections - 35 USC § 101
Claim(s) 1, 4-8, 11-15, and 18-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for determining passenger payment status and generating a map of passenger locations”. 
Claim 1 is directed to the abstract idea of “determining passenger payment status” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “detecting …  first wireless signals transmitted by a passenger device; determining, …, when the conductor device is within a predetermined range of the passenger device based on the first wireless signals transmitted by the passenger device; launching, …, a conductor client responsive to determining the conductor device is within a predetermined range of the passenger device; identifying a seat in which a passenger is seated in a conveyance having multiple seats based on …; determining a payment status of the ticket  …; generating a map of the conveyance indicating the seat in which the passenger is seated and the payment status of the ticket of the passenger; and displaying, …, the map on a display of the conductor device”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a hardware processor, non-transitory computer readable media, a conductor device, a passenger device, and the use of wireless signals”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining passenger payment status.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining passenger payment status using computer technology (e.g. processor, a conductor device, and a passenger device).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as claims 4, 11, and 18: activating the ticket of the passenger; claims 5, 12, and 19: identifying location based on time-of-flight; claims 6, 13, and 20: determining if passenger’s usage has exceeded ticket value, and requesting additional payment; and claims 7, 14, and 21: use of UWB, Bluetooth or WiFi signals. These additional elements represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining passenger payment status.
Dependent claims 4-7,  11-14, and 18-21 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070050199 (Ishibashi) [0364] “… the seat information notified to the management apparatus 1004 is used to update status information and updated status information is used by a conductor ..”
US 20070127422 (Belcea) computing the position of a mobile device operating in a network. (time of flight)
US 20070265891 (Guo)  The computer network connects passenger management server with the electronic ticket checking machine, the passenger information display device, and the computer workstation. This system can be used to check tickets, assign seats, remind passengers of the arrival of destination, display names of destination, change seats, help passengers to purchase tickets on the spot, conduct data enquiries and statistical analyses. This present invention can redress the unsymmetrical status that widely exists between the advanced railroad system/long-distance bus system and the traditional method of requiring conductors to provide manual information to passengers and to replace the old traditional passive passenger information system with the advanced active electronic passenger management system, resulting in further improvement of passenger management and information levels in railroad trains/long-distance buses for their passengers
US 20130148845 (Maeda) Vehicle occupancy detection using time-of-flight sensor
US 20170286761 (Zackay) determining location of an occupant
US 20170301148 (Vinod) automatic billing of transportation services
US 20190124619 (Arumugan) passenger load prediction systems. train car mapper [0035] FIG. 2 determine locations of passenger wireless devices. (uses identifier codes of wireless devices)
US 20190236322 (Arquero) receiving passenger information for passengers boarding a public transit system comprising one or more cars; counting the passengers within each of the cars of the public transit system based on the location of each of the passengers; identifying, based on the location of each of the passengers, whether each of the passengers is seated or standing; and displaying, based on the counting and identifying of the passengers, the current occupancy of each of the cars
US 20220024718 (Ortbauer) Registration of users of a passenger transport system. Time of flight. escalator, elevator, moving walkway.
US 7737861 (Lea) location and tracking of passenger using radio signal
US 9478071 (Hilton) anti fare evasion system
US 10332162 (Brock) using wireless beacons for transit systems
US 20100144375 (Pfister) determine the local itinerary of a user of a variety of public means of transportation. Based on said determined itinerary then the travel cost can be equitably distributed among the individual operators of the means of transportation.
US 20110060600 (Fox) GPS signals to determine start point, end point, trip duration, trip distance.
US  20120158443 (Kim) [0034] UWB FIG. 3 digital tickets for airplane, movie
US 20160292515 (Jia) [0061] time of flight localization for elevator passengers. 
US 20200066060 (Feuillette) A passenger identifier is received from a mobile communication device of a passenger on the vehicle via short range communication. Encrypted transaction data is generated, based on the user identifier, localization data, and a timestamp. 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                             
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692